DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/JP2016/074181, filed 08/19/2016. Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).
JP2015-163839, filed in Japan on 08/21/2015.

Status of the Claims
Claims 6-21 are pending; claims 6-17 are withdrawn; claims 18 and 19 are amended. Claims 18-21 are examined below.

Claim Interpretation
Claim 19 as amended recites “wherein the HMGB2 absorbent is a peptide consisting essentially of the amino acid sequence of (I) or (II)”.
PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). 
According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/08/2021 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 103(a) are withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 as amended “selected from the group consisting of anti-HMGB2, Mono (3C7) (Human HMGB2, Abnova H00003148-M03); anti-HMGB2, Mono (3F2) (Human HMGB2,
Abnova H00003148-M06) and anti-HMGB2, Mono (X1) (Human HMGB2, Abnova H000031 48-M07). The use of parenthesis raises question as to whether or not the terms inside the parenthesis are actually required by the claim, or if they are exemplary or suggested, for example, the limitations within the parenthesis are not exactly the same in scope as those limitations outside of parenthesis. Additionally the commas in the claims raise issues under 35 U.S.C. 112(b) because they raise question as to what is actually encompassed (for example 
	It is suggested that Applicant amend in order to omit unnecessary commas and any parenthesis in the claims that render the claim language indefinite by making the boundaries of what is claimed unclear. For example, Applicant could recite something such as “wherein the HMGB2 antibody is an anti-HMGB2 antibody selected from the group consisting of the monoclonal antibody produced by clone 3C7, clone 3F2, and X1”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al., High Mobility Group Protein (HMGB1) Quantified by ELISA with monoclonal antibody that does not cross-react with HMGB2, Clinical Chemistry, 49(9), (2003), p. 1535-1537 (IDS entered 02/19/2018).
	Yamada et al. teach at page 1537, col. 1, paras 2-4, a method (ELISA) comprising the steps of contacting a first antibody with sample in the presence of HGMB2 (see 100 microliters of the calibrator and samples added to the wells), contacting next with a second antibody (peroxidase-conjugated monoclonal antibody). In particular, Yamada teach both HGMB2 and HMGB1 are both present in the sera of sepsis and ulcerative colitis patients (page 1537, col. 1, para 2). As a result, a sample (as used in their ELISA) containing HGMB1 also contains 
	Although the claim language “absorbent” appears to imply functional limitation, it is further noted that claim 19 structurally limits the “HMGB2 absorbent” to a peptide “consisting essentially of the amino acid sequences of (I) or (II)”. The claim language “consisting essentially of” is interpreted as “comprising” as indicated previously above, and as such, structurally, the recited HMGB2 absorbent does not appear distinct from that present in the sample of Yamada. For this reasons, the cited art is considered to read on the claim, as the HMB2 would be expected serve as/perform the function of an absorbent as claimed. 
	Regarding claim 21, see Yamada as cited above, teaching an ELISA (thereby addressing an immunological test method). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gibot et al., High-mobility group box 1 protein plasma concentrations during septic shock, Intensive Care Med., 33, (2007), p. 1347-1352 (IDS entered 06/14/2018) in view of Yamada et al., High Mobility Group Protein 1 (HMGB1) Quantified by ELISA with a Monoclonal Antibody that does not cross-react with HMGB2, 39(9), (2003) (3 pages) (IDS entered 02/19/2018), Karl et al., US PG Pub No. 2003/0017616A1 and Abnova, HMGB2 monoclonal antibody (M03) Clone 3C7 Datasheet (obtained online at http://www.abnova.com/products/products_detail.asp?catalog_id=H00003148-M03) Accessed 11/16/2021, (1 page), and as evidenced by Kwon et al., Overexpression of HMGB2 is associated with tumor aggressiveness and prognosis of hepatocellular carcinoma, Clin. Cancer Res., 16(22), (2010), p. 5511-5521.
Gibot et al. teach an ELISA for detecting HMGB1, namely detecting HMGB1 in plasma by contacting a first HMGB1 antibody with sample (plasma), adding a second antibody into the sample, measuring or detecting HMGB1 (see Gibot at abstract and page 1349, col. 1, para 2 to col. 2, para 3).
	Gibot et al. fails to teach contacting with the first antibody in the presence of a HMGB2 absorbent that is an antibody which recognizes the amino acid sequence of (I) or (II), namely is selected from one of antibody 3C7, 3F2 or X1 as claimed (claim 18). 
	However, see as cited above (Yamada et al.), it was also known at the time the claimed invention was effectively filed that HMGB2 is present in blood samples containing HMGB1 (HMGB1 and HMGB2 were shown to coexist in sepsis patients, see for example Yamada page 1535, col. 2, para 2). See it was known in the art that HMGB1 and HMG2 share substantial sequence homology, that this raises issue for detection of HMGB1.

	In the case of assay for HMGB1, HMGB2 is the non-analyte interfering substance (see Yamada as cited in detail above), and antibodies specific for this non-analyte target are known and commercially available to those having ordinary skill in the art, for example see Abnova Datasheet, i.e., HMGB2 monoclonal antibody M03 (clone 3C7). Although the Abnova reference lacks a publication date, see col. 2, last paragraph (References), the citation of Kwon et al. Kwon et al. is evidence that the antibody of Abnova was known and available as early as 2010 (the publication date of the Kwon, page 5513, col. 2).
	It would have been prima facie to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the HMGB1 ELISA of Gibot, in order to provide the anti-HMGB2 antibody of Abnova (to perform the contacting with the HMGB1 antibody in the presence of the anti-HMGB2 antibody of Abnova, thereby addressing “in the presence of a high mobility group box 2 (HMGB2 absorbent)”) in order to improve detection of the intended target (namely, to improve detection of HMGB1) by removing non-target interfering HMGB2 (see Yamada, as discussed HMGB2 is considered interfering due to its shared sequence homology with HMGB1). 
It would have been obvious to have modified the assay to perform the contacting step in the presence of the anti-HMGB2 (as indicated above) as an obvious matter of applying a known 
	One having ordinary skill could have modified the assay of Gibot with the art recognized technique of Karl, using the antibody of Abnova, and had reasonable expectation of success because 1) the non-analyte interfering component was known (namely the art recognized it was HGMB2) and 2) non-analyte specific antibodies were known and available in the art at the time. 
	Regarding the claimed sequences (I and II at claim 18), see Abnova, col. 1, the antibody of Abnova is an antibody that recognizes said sequences.
	Regarding claim 20, although Gibot does not teach their ELISA antibodies as antibodies that exhibit affinity to either of HMGB1 and HMGB2, see Yamada, it was known in the art that HMGB1 and HMGB2 share substantial sequence similarity (discussed above). It would have been obvious, given the shared sequence homology (81 % as taught by Yamada, page 1535, col. 2, para 2), that the antibody of Gibot (the capture antibody, namely the first antibody) have affinity to both HMGB1 and HMGB2. 
	Regarding claim 21, see the combination of the art as cited above, the ELISA is considered measuring or detecting HMGB1 by an immunological test method. 

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 5, see as indicated previously above, the rejection under 35 U.S.C. 112(a) regarding the written description is withdrawn in response to Applicant’s amendments to the claims.
	Regarding remarks at page 5-6, specific to the rejections of claims under 35 U.S.C. 103(a), the rejections are withdrawn. See the new grounds of rejection as set forth in detail above.

Correspondence	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641